DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/08/2021 has been entered.  
4.	Currently claims 1, 6 and 7 have been amended; claims 10-13 are canceled. Therefore, claims 1-9 are pending in this application.   
Response to Amendment
5. 	The current amendment is sufficient to overcome the rejection set forth in the previous office-action under sections §112(a). Accordingly, the Office withdraws the above rejection.  
Claim Rejections - 35 USC § 101
6.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(a) beginning phase one of treatment during a first week, (b) playing a first phase one stimulation video, wherein the first phase one stimulation video includes a first number of phase one three-dimensional objects, (c) playing a first phase one suppression video, wherein the first phase one suppression video includes a second number of phase one three-dimensional objects, wherein the second number of phase one three-dimensional objects is less than the first number of phase one three-dimensional objects, (d) beginning phase two of treatment during a second week that is subsequent to the first week, (e) playing a first phase two stimulation video, wherein the first phase two stimulation video includes a first number of phase two three-dimensional objects, (f) playing a first phase two suppression video, wherein the first phase two suppression video includes a second number of phase two three-dimensional objects, wherein the second number of three-dimensional objects is less than the first number of phase two three-dimensional  objects, (g) beginning phase three of treatment during a third week that is subsequent to the second week, (h) playing a first phase three stimulation video, wherein the first phase three stimulation video includes a first number of phase three three-dimensional objects, and (i) playing a first phase three suppression video that is configured to suppress the patient, wherein the first phase three suppression video includes a second number of phase three three-dimensional objects, wherein the second number of phase three three-dimensional objects is less than the first number of phase three three-dimensional objects.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as: a virtual reality device, which is utilized to play/display stimulation videos, etc. However, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. 
additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. a computing device utilized to display video, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting—according to the original disclosure—that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available computing device (e.g. a computer, a tablet or a mobile phone), which is utilized to present videos; such as a clinician uploads videos that the patient can access, etc. (see [0062] of the specification). 

The observations above indicate that the current claimed invention fails to amount to "significantly more' than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-9). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 10/08/2021). However, the arguments are not persuasive. Applicant argues, 
The Examiner has rejected claims 1-9 under section 101 and alleges that "the claimed invention is directed to an abstract idea without significantly more," is a judicial exception . . . 
In the Office Action the Examiner states that the "current claimed invention encompasses a generic arraignment of conventional computer devices. For instance, the disclosure describes the utilization of a computer, a tablet or a mobile phone application that is accessible by the patient/clinican; and wherein the clinician uploads videos that the patient can access." First, the uploading of videos is not claimed, so Applicant is not sure why the Examiner is mentioning this. However, the case law related to "a generic arraignment of conventional computer devices" has to do with patents where a "real world" task is being completed simply using a 
Applicant reserves the right to include further arguments related to the 101 rejection(s) and reserves all rights for later inclusion in a request for a pre-appeal conference or an appeal. 
It is respectfully submitted that claim 1 is directed to patent eligible subject matter.

	However, the Office respectfully disagrees with the above arguments. Firstly, Applicant appears to disagree with the reference made to the specification. For instance, regarding a section cited from the specification, Applicant asserts that “the uploading of videos is not claimed, so Applicant is not sure why the Examiner 
is mentioning this”. 
However, the office-action identified a section from the specification (i.e. [0062] of the specification) in order to demonstrate the conventional nature of the claimed additional element (or the combination of elements). It is worth to note that it is part of the eligibility analysis to review the specification in order to determine whether a claimed additional element (or the combination of elements) is well-understood, routine or conventional. Particularly, such requirement is incorporated into the eligibility analysis based on the Federal Circuit decision in Berkheimer (Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018)). Also see the MPEP 2106.05(d).   
In addition, such evaluation applies to a claim(s) directed to an abstract idea regardless of whether the claim(s) is reciting a scenario where a “real world” task is being completed using a computer (or a scenario where the entire method is performed by a computer). Accordingly, the current claims are not exempted from such evaluation. 
the claim(s) as a whole amounts to “significantly more” than an abstract idea. Consequently, Applicant’s assertions in this regard are also not persuasive.  
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.       
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-9 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “playing a first phase three suppression video on the virtual reality device that is configured to suppress the patient's system” (see part (i) of claim 1, emphasis added). However, it is unclear what is implied regarding suppressing the patient’s system. Consequently, claims 1-9 are ambiguous. 
●	Considering claim 1 as a whole, the prior art does not teach the current invention as currently claimed (regarding the state of the prior art, see the office-action that was mailed on 01/07/2021).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715